DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

 Status of Claims 
Claims 1-6, 8-16 & 18-21 are pending in this instant application per remarks and claims listing filed on 12/20/2021 by Applicant, wherein Claims 1, 15 & 19 are three/3 independent claims reciting method, system and computer program product claims with Claims 2-6/8-14, 16/18 and 20-21 dependent on said 3 independent claims respectively. Please note that the Applicant has not amended any claims in its filing of 12/20/2021.           
This Office Action is a final rejection in response to the claim listing and the remarks filed by the Applicant on 20 DECEMBER 2021 for its original application of 23 MARCH 2018 that is titled:        “Distributed Credit Control with Centralized Allocation”.   
Accordingly, listed Claims 1-6, 8-16 & 18-21 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-6, 8-16 & 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 15 and 19 are independent method, system and computer program product claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of obtaining credit data, determining a plurality of allocations of the credit pool, and providing allocation data.  In other words, the claim describes a method for controlling use of a credit pool in connection with electronic trading in a plurality of product groups.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or commercial interactions, and/or managing personal behavior or interactions, but for the recitation of generic computer components such as the processor/s, match engine/s and credit controller/s.   These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of directing each allocation of the Step 2A2--NO).                

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer &/or components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of directing each allocation of the plurality of allocations by the processor to a respective product group of the plurality of product groups and disposing credit controller at a respective match engine of the set of match engines, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (controller/s and processor/s) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, Specification of the instant application discloses, in paras [0012]-[0014], that the credit  controller/s and the processor/s recited therein are nothing special  ---  {“[0012] The disclosed systems and methods prevent slippage by decentralizing, or distributing, credit control functionality across the set of match engines. A credit controller is disposed at each match engine. In some cases, the credit controller is disposed within the match engine. In those and other cases, the credit controllers of the disclosed systems are configured to provide in-line credit control.         [0013] Slippage is also prevented because each credit controller is effectively allocated only a portion of the total credit available. As described herein, credit is allocated on a product group basis. The respective match engine responsible for a particular product group is provided with allocation data indicative of the allocation for that product group. The allocation data is provided before the order arrives, i.e., a pre-allocation of credit available for that product group. As a result, when an incoming order for that product group arrives at the match engine, the use of the credit pool is limited to the respective allocation for the product group to which the order is directed.           [0014] The disclosed systems include a processor to determine the allocations. The processor may be centralized despite the distributed nature of the credit controllers. The processor may thus be configured for cross-venue credit control and accordingly considered part of a cross-venue risk management module or system. For instance, the processor may be part of an exchange computer system at which risk and other management functionality is provided. The processor may monitor a number of trading activity and market data parameters to determine the allocations.”}   Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including system Claim 15 and computer program product Claim 19, which perform the steps similar to those of the independent method Claim 1.  Furthermore, the limitations of dependent method claims 2-6/8-14, further narrow independent method Claim 1 with additional steps and limitations (e.g., adjusting allocations), do not resolve the issues raised in the independent method Claim 1.  Similarly, dependent system Claims 16/18 and computer program product Claims 20/21 also further narrow their independent Claims 15 and 19, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.            
Therefore, said Claims 1-6, 8-16 & 18-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Response to Arguments 
Applicant's remarks and claim listing dated 20 DECEMBER 2021 with respect to the rejection of amended Claims 1-6, 8-16 & 18-21 have been carefully considered, but they are not persuasive for withdrawing the rejection above under 35 USC 101.  Thus, the rejection of amended Claims 1-6, 8-16 & 18-21 has been maintained, as described above, with rejection under 35 USC 101 only.     

In response to the Applicant’s arguments in its remarks of 12/20/2021 on pages 8-11 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Additionally, Examiner notes that the focus of the claimed invention in the present listing of claims/ iteration is not on a technological improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.       

Applicant's remarks and claim amendments in RCE dated 21 JUNE 2021 with respect to the rejection of amended Claims 1-6, 8-16 & 18-21 had been carefully considered, and they were persuasive for withdrawing the rejection under 35 USC 103 only.  Thus, the rejection of amended Claims 1-6, 8-16 & 18-21 had been maintained, as described above then, with rejection under 35 USC 101 only.     

In response to the Applicant’s arguments of RCE on 06/21/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagreed.  Examiner clarified that the instant application is nothing more than an improvement of an abstract idea.        

In response to the Applicant’s previous arguments traversing the rejection under 35 USC 101, Examiner respectfully disagreed.  Applicant had argued --- {“The claimed methods and systems are integrated into a practical application for at least the following reasons. The claims are not simply directed to using a computer to implement a particular type of credit control. The claims instead recite a particular architecture involving a set of credit controllers disposed in the distributed network, with a credit controller disposed at a respective match engine. Please see, e.g., claim 1. Such disposition of each credit controller is not a mere extra-solution activity, as posited in the Action at p 4. The disposition is instead an integral part of the solution. Without the distribution of the credit controllers at the match engines, slippage may still occur.”}, and Examiner notes that this argument does not overcome the 101 rejection.  Because the centralized processor is used to determine credit limits for each distributed credit pool (per para [0014] of the Applicant’s Specification).  Furthermore, the credit controllers are allocated a portion of the total credit available, and so the credit available for that product group is limited to the allocation for that order group for that product, and thus not eligible for a patent.             


 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.                           

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                 

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov      

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691